PER CURIAM. David Mark Gunter, a state-salaried, part-time public defender, was appointed by the trial court to represent appellant Isaac Colbert, an indigent defendant, in this criminal case. Colbert was convicted of simultaneous possession of drugs and firearms and sentenced to fife imprisonment in the Arkansas Department of Correction. Mr. Gunter timely filed a notice of appeal from the judgment of conviction and lodged the appellate record with the Supreme Court Clerk.  Mr. Gunter now asks this court to relieve him as appellant’s counsel and to appoint new counsel. As a state-salaried, part-time public defender, Mr. Gunter is ineligible for compensation by this court for work performed in the appeal of this matter pursuant to our holding in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). In Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000), we relieved appellant’s court-appointed public defender and appointed new counsel on appeal under similar circumstances. See also Craft v. State, 342 Ark. 57, 26 S.W.3d 584 (2000); McFerrin v. State, 342 Ark.61, 26 S.W.3d 429 (2000); Bolton v. State, 342 Ark. 55, 26 S.W.3d 783 (2000). Accordingly, we grant Mr. Gunter’s motion to be relieved for good cause shown. Mr. Charles Kester will be substituted as appellant’s attorney in this matter.